EXAMINER’S REASONS FOR ALLOWANCE


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose or suggest a fluoropolymer composite blend comprising: (a) a continuous fluoropolymer (A) phase; and (b) dispersed discontinuous domains of fluorinated copolymer (B), wherein copolymer (B) has the recited heat of fusion (or modulus), viscosity, domain size, is produced only with non-fluorinated surfactants, and the copolymer (B) consists of vinylidene fluoride copolymers (claim 1).
	DURALI ET AL (US 2009/0069488) and PARK (US 2006/0100368) and MORIMOTO ET AL (US 2005/0075461) and MEKHILEF ET AL (US 2004/0001928) and EP 1 357 151 and REES (US 5,006,594) and BONNET ET AL (US 2010/0298487) and KAWASHIMA ET AL (US 4,748,204) and METZ ET AL (US 5,292,816)  and PASCAL ET AL (US 2004/0167282) and BAERT ET AL (US 2009/0124748) and CHEN ET AL (US 6,310,141) fail to specifically disclose the viscosity of vinylidene fluoride copolymers forming the dispersed phase of a heterogeneous blend.
	ABE ET AL (US 4,582,864) and WILLE ET AL (US 2008/0182953) and GLOBUS ET AL (US 2007/0014874) and ANIM-SANAYEI ET AL (US 2012/0143858) and AMIN-SANAYEI ET AL (US 2007/0135546) and PARK (US 2006/0100333) and DOHANY (US 3,857,827) and WO 2008/005745 fail to specifically disclose heterogeneous compositions containing a fluoropolymer continuous phase and a vinylidene fluoride copolymer discontinuous phase containing domains of 1 micron or less.
 	WO 2012/175414 requires the use of fluorinated surfactants and thereby fails to disclose vinylidene fluoride copolymers produced with only non-fluorinated surfactants
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 8, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787